DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Albaric (US Patent No. 4,114,058).
Regarding claims 1 and 11,the Albaric reference discloses a motor shaft seal assembly (Figs. 1,2) configured to prevent external elements from entering internal portions of a motor housing of a motor through a motor shaft seal (Figs. 1,2), the motor shaft seal assembly comprising: 
a seal plate (100) configured to mount to a motor, the seal plate having a seal aperture (aperture of 100) configured to encircle a motor shaft (38) of the motor; 
an inlet port (port connected to 182) mounted to the seal plate; 
an internal passage (182) extending from the inlet port, through the seal plate, to a plurality of annular cavities (180) positioned proximate the motor shaft; and 
a supply of a flexible sealing compound (Col. 10, Lines 11-14) provided to the plurality of annular cavities in a manner such as to contact the motor shaft, thereby forming an additional barrier to prevent external elements from entering internal portions of the motor through the motor shaft seal (Figs. 1,2). The method of claim 11 is obvious in view of the rejection of claim 1.
Regarding claims 2 and 12, the Albaric reference discloses the motor is a hydraulic motor (Abstract). The method of claim 12 is obvious in view of the rejection of claim 2.
Regarding claims 3 and 13, the Albaric reference discloses a shaft seal (e.g. 110) is mounted in the seal aperture of the seal plate and configured to circumferentially engage a motor shaft of the motor (Col. 8, Lines 14-41). The method of claim 13 is obvious in view of the rejection of claim 3.
Regarding claims 4 and 14, the Albaric reference discloses the shaft seal includes an annular lip (e.g. lower lip of 110 that engages with 38) configured to engage the motor shaft as the motor shaft rotates. The method of claim 14 is obvious in view of the rejection of claim 4.
Regarding claims 5 and 15, the Albaric reference disclose the shaft seal cooperates with the motor shaft, the seal plate, the motor and a framework to form the plurality of annular cavities (Fig. 2). The method of claim 15 is obvious in view of the rejection of claim 5.
Regarding claims 6 and 16, the Albaric reference discloses each of the annular cavities is in fluid communication with each other (Fig. 2). The method of claim 16 is obvious in view of the rejection of claim 6.
Regarding claims 7 and 17, the Albaric reference discloses the seal plate includes an outlet port (86) configured to relieve excess pressure in the flexible sealing compound (Fig. 1). The method of claim 17 is obvious in view of the rejection of claim 7.
Regarding claims 8 and 18, the Albaric reference discloses the outlet port is in fluid communication with the plurality of annular cavities (Fig. 1). The method of claim 18 is obvious in view of the rejection of claim 8.
Regarding claims 9 and 19, the Albaric reference discloses the flexible sealing compound covers the motor shaft seal (Figs. 1,2). The method of claim 19 is obvious in view of the rejection of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albaric.
Regarding claims 10 and 20, the Albaric reference discloses the invention substantially as claimed in claims 1 and 11.
However, the Albaric reference fails to explicitly disclose the flexible sealing compound having the form of grease.
The examiner takes official notice that it would have bene obvious to one of ordinary skill in the art at the time of filing to use grease as the fluid film in the Albaric reference in order to provide efficient cooling while lubricating the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675